TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00681-CR
                                       NO. 03-18-00682-CR



                                Charles Wayne Bryant, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
        NOS. 43068, 43112, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Charles Wayne Bryant, appearing pro se, seeks to appeal from the trial

court’s denial of his motion for judgment nunc pro tunc. “The standard for determining jurisdiction

is . . . whether the appeal is authorized by law.” Abbott v. State, 271 S.W.3d 694, 696-97 (Tex.

Crim. App. 2008). In criminal cases, an appeal is authorized only when a trial court “enters a

judgment of guilt or other appealable order.” Tex. R. App. P. 25.2(a)(2); see Tex. Code Crim. Proc.

art. 44.02 (“A defendant in any criminal action has the right of appeal under the rules hereinafter

prescribed . . . .”). A post-judgment order denying a motion for judgment nunc pro tunc is not an

appealable order. See Abbott, 271 S.W.3d at 697 (holding that no rule or statutory or constitutional

provision authorizes appeal of post-judgment order denying time-credit); Mayzone v. State,

No. 13-17-00300-CR, 2017 Tex. App. LEXIS 10468, at *1(Tex. App.—Austin Nov. 9, 2017, no pet.)

(mem. op., not designated for publication) (holding that there is no appellate jurisdiction over denial
of motion for judgment nunc pro tunc); Castor v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco

2006, no pet.) (same). Accordingly, we dismiss these appeals for want of jurisdiction. See Tex. R.

App. P. 43.2(f).



                                             __________________________________________

                                             Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: January 16, 2019

Do Not Publish




                                                2